Title: To Thomas Jefferson from United States Senate, 28 December 1808
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United States.December 28. 1808.
                  
                  The Vice President being absent on account of the ill state of his health, the Senate proceeded to the election of a President pro tempore, as the constitution provides, and the honorable Stephen R. Bradley was appointed.
                  Ordered, That the secretary wait on the President of the United States, and acquaint him, that the Senate have, in the absence of the Vice President, elected the honorable Stephen R. Bradley, their president pro tempore. 
                  Attest,
                  
                     Sam A Otis Secretary
                  
               